Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a final office action in response to the amendment filed 8/16/2021.
Claims 1, 6, 8, and 18 are amended, and claims 19-22 are canceled.
Claims 1-18 are pending and examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Cottier et al. (US 8,516,759; previously cited on PTO 892) in view of Gilbert (US 9,234,350; cited on PTO 892) and Taneichi (US 7,021,879; previously cited on PTO 892).
Regarding claim 1, Cottier discloses a corner trim system (System of Figures 8-10) comprising: 
a building substrate (‘corner structure such as a wall or a frame’ or ‘underlying structure’ Column 9, Lines 20-35) comprising a first side and a second side disposed at 
a substantially planar first arm (19) having a first end (Inner end of 18) and a second end (Outer end of 23), the first arm (19) comprising an inner portion (18) proximate the first end (Figure 8) and an outer portion (23)  proximate the second end (Figure 8), the first arm lying adjacent to the building substrate (Figure 8, Column 9, Lines 20-35) such that the first end is proximate the exterior corner (Figures 8 and 10); and 
a substantially planar second arm (21) having a first end (Inner end of 18) and a second end (Outer end of 23), the second arm comprising an inner portion (18) proximate the first end (Figure 8) and an outer portion (23) proximate the second end (Figure 8), the first end of the second arm being integrally formed with the first end of the first arm (Figure 8) such that the second arm lies adjacent to the building substrate (Figure 8, Column 9, Lines 20-35); and 
a first trim board (14) comprising an inner surface (Figure 8), the first trim board parallel to the first side of the building substrate (‘corner structure such as a wall or a frame’ or ‘underlying structure’ Column 9, Lines 20-35), and 
a second trim board (15) comprising an inner surface (Figure 8), the second trim board parallel to the second side of the building substrate (‘corner structure such as a wall or a frame’ or ‘underlying structure’ Column 9, Lines 20-35). 10. 
Cottier does not expressly disclose wherein the first arm and the second arm each comprise: a plurality of outer teeth extending from the outer portion into the building substrate at an angle greater than or equal to 85° relative to the building 
size and shape of the outer tooth.
Gilbert discloses a fastening bracket(10, see Figs. 1 and 2) having a plurality of  teeth (18, 20) extending from a portion into a building substrate (60, see Figs. 7 and 8) at an angle greater than or equal to 85° relative to the building substrate (see Fig. 8) and each outer tooth (18, 20) being one a pair of teeth extending from the outer portion at opposing ends a tooth aperture(34) having a size and shape at least as large as a size and shape of the corresponding pair of outer tooth (see Column 3, Lines 42-57) for the purpose of providing a plate wherein either end of the
plate may 40 first be secured to one face of the corner joint by hammering or otherwise embedding the teeth thereof into the one face.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to provide the arms of Cottier with a plurality of outer teeth extending from the outer portion into the building substrate at an angle greater than or equal to 85° relative to the building substrate and each pair of outer tooth extending from the outer portion adjacent to a corresponding outer tooth 
Taneichi discloses a plurality of inner teeth (18, Figure 22) extending from the inner portion (Figures 22 and 26) at an angle between 40° and 50° relative to the surface of the inner portion (Column 3, Lines 39-47) for the purpose of to provide an anchorage which can prevent a gap of a beam and joint and the like and is hammerable into a substrate.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to provide the invention of Cottier, as modified above, with a plurality of inner teeth extending from the inner portion opposite the building substrate and toward the first end at an angle between 40° and 50° relative to the surface of the inner portion, as taught by Taneichi, in order to provide an anchorage which is hammerable with integral teeth into the trim boards of the exterior
corner.
The limitations of wherein the inner teeth of the first arm extend through the inner surface to retain the first trim board parallel to the first side of the building substrate and wherein the inner teeth of the second arm extend through the inner surface to retain the second trim board parallel to the second side of the building substrate would be provided to Cottier, as modified above. The teeth of Gilbert and Taneichi would be present in place of the fasteners taught by Cottier to retain the first trim board parallel to the first side of the building substrate and to retain the second trim board parallel to the second side of the building substrate.

Regarding claim 3; Cottier and Gilbert and Taneichi disclose the corner trim system of claim 1, but do not expressly disclose wherein the inner teeth have a length of approximately 0.375 inches, wherein the inner teeth are disposed in a plurality of rows spaced apart by approximately 0.5 inches, and wherein the density of the inner teeth is at least 4.8 teeth per square inch.
Taneichi discloses wherein the inner teeth are disposed in a plurality of rows (18, Figure 23) but does not expressly disclose wherein the inner teeth have a length of approximately 0.375 inches, wherein the inner teeth are disposed in a plurality of rows spaced apart by approximately 0.5 inches, and wherein the density of the inner teeth is at least 4.8 teeth per square inch.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to provide the invention of Cottier, as modified above, with the inner teeth have a length of approximately 0.375 inches, wherein the inner teeth are disposed in a plurality of rows spaced apart by approximately 0.5 inches, as taught by Taneichi, and wherein the density of the inner teeth is at least 4.8 teeth per square inch, in order to provide adequate spacing and insertion of the teeth to sufficiently and securely attach to said trim boards to said building substrate.

Regarding claim 5; Cottier and Gilbert and Taneichi disclose the corner trim system of claim 1, wherein the first trim board and the second trim board comprise fiber cement (Column 6, Lines 15-20 of Cottier).

Claims 6-7, 11-15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Jureit et al(US 3,427,055; cited on IDS) in view of Gilbert and Taneichi.
Jureit discloses a corner trim fastening bracket (11) comprising: 
a substantially planar first arm (Left arm of 11, Figure 1) having a first end and a second end (Figure 1), the first arm comprising an inner portion (Inner section of left arm, Figure 1) proximate the first end and an outer portion (Outer section of left arm, Figure 1) proximate the second end; and 
a substantially planar second arm (Right arm of 11, Figure 1) having a first end and a second end (Figure 1), the second arm comprising an inner portion (Inner section of right arm, Figure 1) proximate the first end and an outer portion (Outer section of right arm, Figure 1) proximate the second end, the first end of the second arm being integrally formed with the first end of the first arm such that the second arm extends perpendicularly from the first arm within a plane perpendicular to the first arm (Perpendicular arrangement as seen in Figure 1); 
wherein the first arm and the second arm each comprise: 

Jureit does not expressly disclose the outer teeth being a pair extending from an aperture with the size and shape of the aperture corresponding to the pair of teeth or a plurality of inner teeth extending from the inner portion into a space opposite the interior angle, the plurality of inner teeth extending toward the first end at an angle smaller than 90° relative to the surface of the inner portion, the inner teeth configured to be driven into a trim board to couple the corner trim fastening bracket to the trim board; and wherein the inner teeth of the first arm are substantially parallel to the inner teeth of the second arm such that the corner trim fastening bracket can be simultaneously.
Gilbert discloses the pair of teeth extending from an aperture as discussed above and will not be repeated here.
Taneichi discloses a plurality of inner teeth (18, Figure 22) extending from the inner portion (Figures 22 and 26) into a space opposite the interior angle (Figure 22), the plurality of inner teeth (18) extending toward the first end at an angle smaller than 90° relative to the surface of the inner portion (Column 3 , Lines 39-47), the inner teeth 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the invention of Jureit with a plurality of inner teeth extending from the inner portion into a space opposite the interior angle, the plurality of inner teeth extending toward the first end at an angle smaller than 90° relative to the surface of the inner portion, the inner teeth configured to be driven into a trim board to couple the corner trim fastening bracket to the trim board; and wherein the inner teeth of the first arm are substantially parallel to the inner teeth of the second arm such that the corner trim fastening bracket can be simultaneously, as taught by Taneichi, in order to provide an anchorage which is hammerable and installable with a driving block for a single connecting action.
Regarding claim 7, Jureit and Gilbert and Taneichi disclose the corner trim fastening bracket of claim 6, but do not expressly disclose wherein the inner teeth of the 
Taneichi discloses wherein the inner teeth of the first arm and the inner teeth of the second arm (18, Figure 22) lie parallel to a bisection of the interior angle between the first arm and the second arm (As is displayed in Figure 22 and 26) for the purpose of providing for the purpose of to provide an anchorage which can prevent a gap of a beam and joint and the like and is hammerable into a substrate.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to provide the invention of Jureit with wherein the inner teeth of the first arm and the inner teeth of the second arm lie parallel to a bisection of the interior angle between the first arm and the second arm, as taught by Taneichi, in order to provide an anchorage which is hammerable and installable with a driving block for a single connecting action.
Regarding claim 11; Jureit and Gilbert and Taneichi disclose the corner trim fastening bracket of claim 6, wherein the first arm and the second arm comprise steel (Column 3, Lines 30-35 of Jureit).
Regarding claim 12; Jureit and Gilbert and Taneichi disclose the corner trim fastening bracket of claim 6, wherein the first arm and the second arm each comprise at least 4 outer teeth (As displayed in Figure 4 of Jureit).
Regarding claim 13; Jureit and Gilbert and Taneichi disclose the corner trim fastening bracket of claim 6, but do not expressly disclose wherein the first arm and the second arm each comprise at least 8 inner teeth.

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to provide the invention of Jureit with wherein the first arm and the second arm each comprise at least 8 inner teeth, as taught by Taneichi, in order to provide an anchorage which is hammerable and installable with a driving block for a single connecting action.
Regarding claim 14; Jureit and Gilbert and Taneichi disclose the corner trim fastening bracket of claim 6, the corner connector plate has a plurality of integrally projecting, nail- like teeth struck from its opposite ends in transverse rows leaving a planar intermediate portion having a length sufficient to span at least three times the thickness of the wood forming the corner joint (Column 1, Lines 14-18 of Jureit) but does not expressly disclose wherein the first arm and the second arm each have a width between 1 inch and 3 inches, and a length between 5 inches and 7 inches.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to provide the invention of Jureit with wherein the first arm and the second arm each have a width between 1 inch and 3 inches, and a length between 5 inches and 7 inches, in order to provide a size which provides adequate support to a desired thickness size of substrate.

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the invention of Jureit, as modified above, with wherein each of the inner teeth and the outer teeth has a length between 0.3 inches and 0.6 inches, in order to provide adequate spacing and insertion of the teeth to sufficiently and securely attach to said substrate or underlying/overlying structural members.
Regarding claim 17; Jureit and Gilbert and Taneichi disclose the corner trim fastening bracket of claim 6, but do not expressly disclose wherein each inner tooth of the plurality of inner teeth extends from the first arm or the second arm adjacent to a corresponding inner tooth aperture having a size and shape substantially the same as a size and shape of the inner tooth.
Taneichi discloses wherein each inner tooth of the plurality of inner teeth extends from the first arm (Figure 22) or the second arm (Figure 22) adjacent to a corresponding inner tooth aperture (Figure23) having a size and shape substantially the same as a size and shape of the inner tooth (Figure 23) for the purpose of to provide an anchorage which can prevent a gap of a beam and joint and the like and is hammerable into a substrate.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to provide the invention of Jureit with wherein each inner tooth of the plurality of inner teeth extends from the first armor the 
Regarding claim 18; Jureit and Gilbert and Taneichi disclose the corner trim fastening bracket of claim 6, wherein each outer tooth of the plurality of outer teeth extends from the first armor the second arm (Figure 1) adjacent to a corresponding outer tooth aperture (15) having a size and shape substantially the same as a size and shape of the outer tooth (Figures 1 and 3).

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Jureit et al and Gilbert and Taneichi, as applied to claim 6, and further in view of Hearne(US Pat Publ. 2002/0134037; previously cited on PTO 892).
Jureit, and Gilbert and Taneichi disclose the corner trim fastening bracket of claim 6, but do not expressly disclose wherein the first and second arms comprise a widthwise perforation disposed at a location spaced between the outer teeth and the inner teeth, the widthwise perforation configured to enable at least the outer portion to be separated from the corner trim fastening bracket.
Hearne discloses wherein the widthwise perforation (102/104/116) of each of the first and second arms (32/34) is disposed at a location spaced between the outer alignment apertures and inner alignment apertures (64, 68), the widthwise perforation (102/104/116) configured to enable at least the outer portion to be separated from the corner trim fastening bracket (As displayed in Figure 4, perforations separate sections 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to provide the invention of Jureit, as modified above, with wherein the widthwise perforation of each of the first and second arms is disposed at a location spaced between the outer teeth and the inner teeth, the widthwise perforation configured to enable at least the outer portion to be separated rom the corner trim fastening bracket, as taught by Hearne, in order to provide an attribute to the invention of Jureit which accommodates bending and intimate positioning of the tab to trim members and underlying structures.  The use of multiple perforations would have been well within the purview of a skilled artisan to have provided given the intended use of the bracket.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Jureit’055 et al and Gilbert and Taneichi, as applied to claim 6, and further in view of Jureit (3,828,514; cited on IDS).
Jureit ‘055 and Gilbert and Taneichi disclose the corner trim fastening bracket of claim 6, but do not expressly disclose a reinforcing structure coupled to the first arm and the second arm within the interior angle and configured to prevent deformation of the corner trim fastening bracket.
Jureit ‘514 discloses a reinforcing structure (gussets 30) coupled to the first arm and the second arm (26, 28) within the interior angle (Figure 2-6) and configured to 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to provide the invention of Jureit ‘055, as modified above, with a reinforcing structure coupled to the first arm and the second arm within the interior angle and configured to prevent deformation of the corner trim fastening bracket, as taught by Jureit’514, in order to reinforce the bracket.

Response to Amendment
Applicant’s amendment has overcome the previous rejection of claims 1-18 and 21-22.

Response to Arguments
Applicant's arguments filed 8/16/2021 have been fully considered and are moot given the new ground of rejection. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETH A. STEPHAN whose telephone number is (571)272-1851.  The examiner can normally be reached on M-F 7a-1p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


BETH A. STEPHAN
Primary Examiner
Art Unit 3633



/Beth A Stephan/